Citation Nr: 1040008	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 to 
January 1946.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A Board 
hearing at the local RO was held in June 2010.  The Board 
previously remanded this issue for appropriate development in 
August 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him 
unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a request for 
TDIU, whether expressly raised by a Veteran or reasonably raised 
by the record, is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if the disability upon which 
entitlement to TDIU is based has already been found to be 
service-connected, as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  In the instant 
case, the issue of TDIU did not arise from a specific claim for 
such benefit by the Veteran, but rather arose from the Veteran's 
original claim for an initial higher rating for the Veteran's 
service-connected onychocryptosis, right hallux-medial border, in 
light of Rice.  VCAA notice on the initial rating issue was duly 
sent in May 2008, and as the issue of TDIU is considered to be 
part and parcel of that original claim, rather than a separately 
claimed benefit, another VCAA notice is not necessary.  

The record shows that in the May 2008 VCAA letter, the appellant 
was informed of the information and evidence necessary to warrant 
entitlement to the underlying claim of service connection.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The (Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  In this case, the RO provided VCAA notice to 
the Veteran in May 2008, which was prior to the September 2008 
rating decision.  Accordingly, the requirements the Court set out 
in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, the May 
2008 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records,  a VA examination report and Board hearing testimony.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination with respect to his 
service-connected onychocryptosis, right hallux-medial border in 
May 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking entitlement to a total disability rating 
based on individual unemployability.  In order to establish 
service connection for a total disability rating based upon 
individual unemployability due to service-connected disabilities, 
there must be impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
impairment caused by nonservice-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of a total rating based on unemployability.  When the 
veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned when there is only one disability if this disability is 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more, and there is sufficient additional disability to 
bring the combined rating to 70 percent or more, if such 
disabilities are of a permanent nature and the disabled person is 
unable to secure or follow a substantially gainful occupation.  
See 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from  common etiology or a single accident 
will be considered as one disability.  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R.  § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in section 
4.16(a).

In the instant case, the Veteran is service-connected for 
bilateral hearing loss, rated as 50 percent disabling; tinnitus, 
rated as 10 percent disabling; and onychocryptosis, right hallux-
medial border, rated as 10 percent disabling.  As the Veteran's 
hearing loss and tinnitus result from a common etiology, these 
disabilities can be considered as one disability rated as 60 
percent disabling for purposes of 38 C.F.R. § 4.16.  In turn, the 
Veteran meets the schedular criteria for a TDIU rating under 38 
C.F.R.  § 4.16(a).
 
However, the Board must still determine whether the Veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  The Board emphasizes that a 
total rating based on individual unemployability is limited to 
consideration of service-connected disabilities.  

In the instant case, the Veteran has primarily asserted that he 
is unemployable due to his service-connected onychocryptosis, 
right hallux-medial border.  He has not indicated that his 
service-connected hearing loss or tinnitus affect his 
employability, nor does the evidence support such a finding.  
Rather, as noted above, his claim for TDIU arose in conjunction 
with his claim for an initial higher rating for his service-
connected right great toe.  In his April 2008 claim, the Veteran 
claimed that his right foot disability was giving him 
considerable difficulty with pain and ambulation.  

The Veteran was afforded a VA examination with respect to his 
service-connected right foot disability in May 2008.  The claims 
file was reviewed.  The Veteran reported an ingrown toenail, 
right great toe-medial border.  The Veteran continued to have 
pain on the border of the nail with walking and standing when he 
was close to having his nails cut.  He went to the VA every two 
months for his nails.  He reported redness while standing and 
walking and lack of endurance of the entire foot while standing 
and walking.  He denied stiffness, fatigability, weakness or 
other symptoms.  The Veteran stated that he was able to stand for 
15 to 30 minutes, but was unable to walk more than a few yards.  
Assistive aids/devices were not needed.  

On physical examination, there was no objective finding of 
painful motion, swelling, instability, weakness, hammertoes, 
hallux valgus or rigidus, skin or vascular abnormality, pes cavus 
(clawfoot), malunion or nonunion of tarsal or metatarsal bones, 
flatfoot or muscle atrophy.  The examiner did observe tenderness 
and abnormal weight bearing.  An ingrown toenail was observed 
that was painful at the medial border, but there was no 
infection, erythema or edema.  The Veteran walked with pressure 
off the nail and on his heels.  However, his gait was not 
considered antalgic and there was no limp.  The diagnosis was 
onychocryptosis, right hallux-medial border.  The problem 
associated with the diagnosis was ingrown toenail, right great 
toe.  Significantly, the examiner noted that the Veteran retired 
in December 1999 because he was eligible by age or duration of 
work.  With the exception of a severe effect on chores and 
exercise and a mild effect on traveling, no other limitations on 
daily activities were found with respect to shopping, sports, 
recreation, feeding, bathing, dressing, toileting, grooming or 
driving.  The pain increased between visits to the podiatrist, 
due to growth of nail.  

A March 2008 private opinion from H. Y. Tong, D.P.M., provided 
that the Veteran first presented in March 1991, with a chief 
complaint of infected, ingrown, abscessed hallux toenail.  He was 
given an injection and the ingrown nail was excised.  Through the 
years, he received orthotic treatment and wore inserts in his 
shoes.  He also was treated for ingrown toenails.  He last 
visited the office in January 2000.  A May 2008 private opinion 
from B. Elchinoff, D.P.M., stated that he had treated the Veteran 
for approximately 20 years for ingrown nail to the great toe.  
Treatment had been to avulse the ingrown nail under local 
anesthesia and follow up care of appropriate antibiotic therapy, 
soaks and bandaging.  However, these opinions are silent with 
respect to any findings of unemployability due to the Veteran's 
service-connected right great toe.  

VA treatment records showed that every couple of months, the 
right great toenail was debrided and the incurvated nail was 
slanted back.  On examination, the toe was consistently described 
as discolored, thickened, subungal debris, and elongated 
incurvated medial nail right.  There were no signs of infection, 
corns, calluses, ulcers or contributing deformities.  The 
assessment was ingrown nail and onychomycosis.  Importantly, the 
records again are silent with respect to any findings that the 
Veteran's service-connected onychocryptosis, right hallux-medial 
border has rendered him unable to secure and follow substantially 
gainful employment.  

However, in his November 2008 notice of disagreement, the Veteran 
asserted that he should have a total disability rating because of 
all the years that his right foot had given him trouble.  

At the June 2010 Board hearing, the Veteran testified that he was 
not currently employed.  He indicated that while in the 
workforce, he could not wear steel toe shoes so he had to get a 
special job in an acid room rather than working out with the 
crews.  He stated that he should have more than what he was 
getting for his disability and it had rendered him unemployable.  
He further provided that he had earned less income because he had 
to take these special positions.  When specifically asked if he 
retired because of his great right toe, the Veteran responded in 
the negative.  He indicated that he was a fire inspector first at 
a factory and then for his town, and in the course of his duties, 
he had to be careful to not hit his toe.
  
Based on the medical evidence of record, the Board must conclude 
that a total disability rating based on individual 
unemployability is not warranted.  Again, the Veteran has not 
asserted, nor does the evidence show, that he is considered 
unemployable due to his service-connected hearing loss and 
tinnitus.  Significantly,  the evidence of record also does not 
show that the Veteran is considered unemployable due to his 
service-connected onychocryptosis, right hallux-medial border.  
Rather, the evidence of record shows that the Veteran retired in 
December 1999 because he had reached the appropriate age or 
duration of work.  Moreover, the Veteran himself indicated that 
he was able to work as long as he did not wear steel toe shoes 
and was careful not to hit his toe.  

Significantly, while tenderness and abnormal weight bearing were 
noted, the May 2008 VA examiner found no painful motion, 
swelling, instability, weakness, hammertoes, hallux valgus or 
rigidus, skin or vascular abnormality, pes cavus (clawfoot), 
malunion or nonunion of tarsal or metatarsal bones, flatfoot or 
muscle atrophy.  The only objective medical finding on 
examination was an ingrown toenail, which was painful at the 
medial border, but there was no infection, erythema or edema  
Again, the only limitations on daily activities were with respect 
to chores, exercise and traveling.  Accordingly, given the 
minimal objective symptoms found on examination with respect to 
the Veteran's disability as well as the fact that it only 
affected his ability to do chores, exercise and traveling, the 
Board must find that the current severity of the disorder does 
not render him unable to obtain or maintain gainful employment.  
Moreover, the remaining medical evidence of record, including VA 
treatment records and private opinions, are also silent with 
respect to any findings of unemployability.  

Further, the Board has considered the Veteran's assertions that 
he is unemployable due to his toe.  However, medical evidence is 
generally required to probatively address questions requiring 
medical expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve 
to support a claim by supporting the occurrence of lay-observable 
events or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In this case, however, although the Veteran has claimed 
unemployability, he testified that he was in fact able to work, 
but just not do certain jobs that required wearing steel toe 
shoes.  In other words, although the Veteran has indicated that 
his service-connected right toe interfered with his employment, 
he has not provided lay evidence showing that he was actually 
unemployable due to his disability.  Further, again, the record 
shows that he retired in December 1999 due to age or work 
duration.  Moreover, according to his notice of disagreement, it 
appears that the Veteran is primarily seeking a total disability 
rating not based on the severity of his disability, but rather 
the length of time he has suffered from the disability.  Given 
these inconsistencies, the Board must find that the Veteran's 
statements concerning his inability to work cannot be deemed 
credible.  

Thus, a preponderance of the evidence is against a finding that 
the Veteran is unemployable due to his service-connected 
disabilities and that entitlement to TDIU is warranted.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to TDIU is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


